


CONFIDENTIAL TREATMENT REQUESTED. CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND, WHERE APPLICABLE,
HAVE BEEN MARKED WITH AN ASTERISK TO DENOTE WHERE OMISSIONS HAVE BEEN MADE. THE
CONFIDENTIAL MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.





AMYRIS, INC
CONSULTING AGREEMENT


THIS CONSULTING AGREEMENT (“Agreement”) is made and entered into as of December
6, 2013, (the “Effective Date”) by and between Amyris, Inc., having its
principal place of business located at 5885 Hollis Street, Suite 100 Emeryville,
CA 94608 (the “Company”), and Steve Mills, an individual residing in the State
of [*] with a principal place of residence at [*] (“Consultant”). The Company
desires to retain Consultant as an independent contractor to perform consulting
services for the Company, and Consultant is willing to perform such services, on
terms set forth more fully below.
WHEREAS, the parties previously entered into that certain Consulting Agreement
(“Prior Agreement”) dated April 9, 2012 and the parties wish to expressly
terminate that Prior Agreement and supersede the terms with this Agreement.
NOW, THEREFORE, in consideration of the foregoing promises and the mutual
covenants contained herein, the parties agree as follows:
1.
Services. Consultant agrees to render consulting services (the “Services”) set
forth on Exhibit A hereto. The Services and other terms and conditions set forth
in Exhibit A may be amended from time to time upon the execution of a revised
Exhibit A, signed by both parties. Such revised Exhibit A shall be subject to
all the terms and conditions of this Agreement.

2. Compensation. During the term of this Agreement, as compensation for the
Services rendered and other obligations undertaken by Consultant hereunder,
Consultant shall be entitled to the compensation described on Exhibit A hereto.
3. Independent Contractor.
(a)It is the express intention of the parties to this Agreement that Consultant
is an independent contractor, and is classified by the Company as such for all
employee benefit purposes and is not an employee, agent, joint venturer, or
partner of the Company. Nothing in this Agreement shall be interpreted or
construed as creating or establishing an employment relationship between the
Company and Consultant.
(b)Consultant acknowledges and agrees that Consultant is obligated to report as
income all compensation received by Consultant pursuant to this Agreement and
that Consultant is solely responsible for all taxes, withholdings, and other
similar statutory obligations including, but not limited to, self-employment tax
and Workers’ Compensation Insurance.
4. Consultant’s Obligations.
(a)Consultant’s performance under this Agreement shall be conducted with due
diligence and in full compliance with the highest professional standards of
practice in the industry. Consultant shall comply with all applicable laws and
the Company safety rules in the course of performing the Services. If
Consultant’s work requires a license, Consultant shall or has obtained that
license and the license will be or is in full force and effect.
(b)Consultant certifies that Consultant has no outstanding agreement or
obligation that is in conflict with any of the provisions of this Agreement, or
that would preclude Consultant from


[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



CONFIDENTIAL 1 of 6

--------------------------------------------------------------------------------




complying with the provisions hereof and further certifies that Consultant will
not enter into any such conflicting agreement during the term of this Agreement.
5. Confidentiality.
(a)“Confidential Information” means any Company proprietary information,
technical data, trade secrets or know-how, including, but not limited to,
research, product plans, products or components thereof, services, customer
lists and customers (including, but not limited to, customers of the Company on
whom Consultant called or with whom Consultant became acquainted during the term
of this Agreement), software, developments, inventions, processes, formulas,
technology, designs, drawings, engineering, hardware configuration information
or marketing, financial or other business information disclosed to Consultant by
the Company either directly or indirectly in writing, orally, or by drawings or
observation of parts or equipment.
(b)Consultant will not use the Company’s Confidential Information for any
purpose whatsoever other than the performance of the Services on behalf of the
Company or disclose the Company’s Confidential Information to any third party.
It is understood that said Confidential Information shall remain the sole
property of the Company. Consultant further agrees to take all reasonable
precautions to prevent any unauthorized disclosure of such Confidential
Information. Confidential Information does not include information which (i) is
known to Consultant at the time of disclosure to Consultant by the Company as
evidenced by written records of Consultant, (ii) has become publicly known and
made generally available through no improper action or inaction by Consultant or
any agent or affiliate of Consultant, or (iii) has been rightfully received by
Consultant from a third party who is authorized to make such disclosure. Without
the Company’s prior written approval, Consultant will not directly or indirectly
disclose to anyone the existence or terms of this Agreement or the fact that
Consultant has this arrangement with the Company.
(c)Consultant agrees that Consultant will not, during the term of this
Agreement, improperly use or disclose any proprietary information or trade
secrets of any former or current client or other person, organization or entity
with which Consultant has an agreement or duty to keep in confidence information
acquired by Consultant, if any, and that Consultant will not bring onto the
premises of the Company any unpublished document or proprietary information
belonging to such client, person, organization or entity unless consented to in
writing by such client, person, organization or entity.
(d)Consultant recognizes that the Company has received and in the future will
receive from third parties their confidential or proprietary information subject
to a duty on the Company’s part to maintain the confidentiality of such
information and to use it only for certain limited purposes. Consultant agrees
that Consultant owes the Company and such third parties, during the term of this
Agreement and thereafter, a duty to hold all such confidential or proprietary
information in the strictest confidence and not to disclose it to any person,
organization or entity or to use it except as necessary in carrying out the
Services for the Company consistent with the Company’s agreement with such third
party.
(e)Upon the termination of this Agreement, or upon Company’s earlier request,
Consultant will deliver to the Company (and will not recreate or deliver to
anyone else) all of the Company’s property or Confidential Information that
Consultant may have in Consultant’s possession or control.



CONFIDENTIAL 2 of 6

--------------------------------------------------------------------------------






6. Ownership.
(a)Consultant agrees that all intellectual property, including without
limitation, all copyrightable material, notes, records, drawings, designs,
inventions (whether patentable or not), technology, know how, source and object
code, algorithms, ideas, improvements, developments, discoveries and trade
secrets (collectively, “Intellectual Property”) conceived, made or discovered by
Consultant, solely or in collaboration with others, during the term of this
Agreement which relate in any manner to the business of the Company that
Consultant may be directed to undertake, investigate or experiment with, or
which Consultant may become associated with in work, investigation or
experimentation in the line of business of Company in performing the Services
hereunder, and any and all patents, patent rights, copyrights, mask work rights,
trade secret rights and other intellectual property rights anywhere in the world
(collectively “Rights”) shall be the sole property of the Company. Consultant
further agrees to assign (or cause to be assigned) and does hereby assign fully
to the Company all Intellectual Property and Rights.
(b)Consultant shall not, without the Company’s prior written consent,
incorporate into Intellectual Property developed by Consultant in the course of
performing the Services for the Company (“Company IP”) any invention,
improvement, development, concept, discovery or other proprietary information
that is either owned by Consultant or in which Consultant has an interest
(“Consultant IP”). In the event Consultant does knowingly incorporate any
Consultant IP into Company IP without the Company’s prior written consent,
Consultant hereby grants the Company a nonexclusive, fully paid up,
royalty-free, perpetual, irrevocable, worldwide license to make, have made,
modify, use, offer for sale, sell or import such Consultant IP as part of or in
connection with such Company IP.
(c)Consultant shall not, without the Company’s prior written consent,
incorporate into Company IP any invention, improvement, development, concept,
discovery or other proprietary information that Consultant knows is owned by
their current employer, any previous employer or any other third party (“Third
Party IP”). To the extent Consultant does incorporate any Third Party IP into
Company IP without the Company’s prior written consent, Consultant shall use
their best efforts to cause the third part(y)(ies) who own or have the power to
control the disposition of such Third Party IP to grant the Company a license of
the same scope as that set forth in subsection (g) above.
7. Term and Termination.
(a)This Agreement will commence on the Effective Date and will continue until
final completion of the Services unless earlier terminated as provided below.
(b)Either party may terminate this Agreement effective immediately upon written
notice in the event the other party breaches or defaults under any provision of
this Agreement.
(c)Either party may terminate this Agreement for convenience effective upon
thirty (30) days written notice to the other party.
(d)Sections 3, 5, 6, 7(d), 8 and 9 shall survive termination of this Agreement.
8. Arbitration.
(a)The Company and Consultant agree to arbitrate any and all disputes, demands,
claims, or controversies (collectively, “claims”) they may have against one
another (and in the case of Consultant, including claims against current or
former agents, owners, officers, directors or



CONFIDENTIAL 3 of 6

--------------------------------------------------------------------------------




employees of the Company), arising from the consulting relationship between
Consultant and Company, whether in tort, contract, or pursuant to a statute,
regulation, or ordinance now in existence or which may in the future be enacted
or amended or recognized at common law. The parties understand and agree that
arbitration shall be the sole and exclusive method of resolving any and all
existing and future claims, subject to this Agreement, that arise out of
Consultant’s retention by the Company or the termination of their relationship,
except that (i) Consultant shall not be precluded from filing an administrative
charge or complaint with, or from participating in, an administrative
investigation of a charge or complaint before any government agency, and (ii)
neither party shall be relieved from any obligation it may have to exhaust
administrative remedies before arbitrating any claim under this Agreement.
(b)The parties agree that arbitration shall be conducted in San Francisco,
California in accordance with the national rules for the resolution of
employment disputes of the American Arbitration Association (“AAA Rules”) then
in effect. However, the parties shall be allowed discovery authorized by
applicable law in arbitration proceedings.
(c)The parties agree that arbitration shall be conducted before a single,
neutral arbitrator selected by mutual agreement of the parties, but who need not
be a panel member of the American Arbitration Association (“AAA”). However, if
the parties cannot agree to such arbitrator, arbitration shall be conducted
before a single, neutral arbitrator selected from AAA panel members in
accordance with AAA National Rules for the Resolution of Employment Disputes.
(d)The parties agree that the arbitrator shall issue a written award that sets
forth the essential findings and conclusions on which the award is based. The
arbitrator shall have the authority to award any relief authorized by law in
connection with the asserted claims or defenses, and the arbitrator’s award
shall be subject to correction, confirmation, or vacation, as provided by any
applicable law setting forth the standard of judicial review of arbitration
awards.
(e)The parties understand and agree that arbitration of claims under this
Agreement shall be instead of a trial before a court or jury and that they are
expressly waiving any and all rights to a trial before a court or a jury
regarding any claims subject to this Agreement that either now has against the
other or that either may in the future have against the other.
9. General Provisions.
(a)This Agreement will be governed by and construed under the laws of the State
of California and the United States without regard to the conflicts of laws
provisions thereof
(b)This Agreement sets forth the entire agreement and understanding between the
Company and Consultant relating to the subject matter herein and supersedes all
prior discussions, including the Prior Agreement, between the parties. No
modification of or amendment to this Agreement, nor any waiver of any rights
under this Agreement, will be effective unless executed in writing and signed by
both parties.
(c)All notices required or given herewith shall be addressed to the Company or
Consultant at the designated addresses shown below by registered mail, special
delivery, or by certified courier service:
If to Consultant:
Steve Mills
[*]


If to Company:
Amyris, Inc.
5885 Hollis St, Suite 100
Emeryville, CA 94608
Attn: Legal Department
[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.






CONFIDENTIAL 4 of 6

--------------------------------------------------------------------------------




 
Fax: [*]
Email:[*]



(d)The headings used in this Agreement are for the convenience of the parties
and for reference purposes only and shall not form a part or affect the
interpretation of this Agreement.
(e)If one or more of the provisions in this Agreement are deemed void by law,
then the remaining provisions will continue in full force and effect.
(f)Neither this Agreement nor any right hereunder or interest herein may be
assigned or transferred by Consultant without the express prior written consent
of an officer of the Company provided, however, that either party may assign
this Agreement upon notice to the other party in connection with a
reincorporation, including but not limited to a reincorporation by merger. This
Agreement will be binding upon Consultant’s heirs, executors, administrators and
other legal representatives and will be for the benefit of the Company, its
successors, and its assigns.
(g)If any action at law or in equity is necessary to enforce or interpret the
terms of this Agreement, the prevailing party shall be entitled to reasonable
attorneys’ fees, costs, and necessary disbursements, in addition to any other
relief to which the party may be entitled.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
    
AMYRIS, INC.
CONSULTANT
 
 
By: /s/ Karen D. Rohde
By: /s/ Steven Mills
Name: Karen D. Rohde
Name: Steven Mills 12/6/13
Title: CHRO
Title:





[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



CONFIDENTIAL 5 of 6

--------------------------------------------------------------------------------




EXHIBIT A
Services and Compensation
1.
Contact: Consultant’s principal Company contact:

Name:    John Melo
Title:    Chief Executive Officer
Telephone:    [*]


2.
Services: Consultant shall perform the following “Services” for the Company:



•
Act as an advisor to the Chief Executive Officer and the Company’s Board of
Directors as requested in the areas of efficiency and process improvements, cost
structure and overall strategy for the Company.

•
Provide general support of the Company’s Finance group.

•
Provide general support for the interim Chief Financial Officer.



3.
Time Commitment: Consultant shall provide consulting Services on an ad-hoc basis
commencing with the Effective Date and ending on June 1, 2014 (the “Term”).
Services will be requested on an as-needed basis by the Chief Executive Officer
during the Term. The Term of this Exhibit A may be renewed or extended in
writing upon mutual consent of the parties. Upon request by the Company,
Consultant shall provide the Company with a written record of current accrued
hourly billings.

4.
Expenses: The Company shall reimburse Consultant for all travel expenses
incurred in connection with this Agreement upon submission and verification of
customary receipts and vouchers. Unless otherwise agreed by the Company in
advance, all air travel for flights lasting shorter than two (2) hours shall be
economy class. First Class is permitted for all flights in excess of two (2)
hours.

5.
Compensation: The Company shall pay Consultant the following “Compensation” to
performing the Services:

•
Consultant shall receive three hundred fifty dollars ($350.00) per hour for the
work performed. Consultant shall bill the Company on a monthly basis for the
Services performed.



6.
Payments: Consultant shall submit to the Company a reasonably detailed invoice
for all Services rendered. Within forty-five (45) days of receipt of
Consultant’s invoice, payment will be made by the Company for each hour in which
Consultant has satisfactorily provided Services. The foregoing fees are
Consultant’s sole compensation for rendering Services to the Company.



[*] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



CONFIDENTIAL 6 of 6